DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the fifth Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.  
Status of the Claims
Applicant amended claims 22, 23, 27 and 35; cancelled claims 28-31 and 38; and added six new claims, i.e., claims 40-45.  Claims 1-21 and 34 were cancelled previously by Applicant.  Claims 22-27, 32, 33, 35-37, and 39-45 are pending and under consideration.
Status of the Rejections and Objections
The objection to claims 33 and 43 is new.
The rejection of claims 33 and 43 under 35 U.S.C. 112(b) as being indefinite is new.
The rejection of the claims under 35 U.S.C. 103 as being unpatentable over Yates (WO 2016/188691 A1) in view of Chikamatsu (JP-06287110-A) is maintained.  Applicant’s recent 
The provisional rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of co-pending U.S. Application No. 16/084,533 in view of Yates (WO 2016/188691 A1) is maintained.  
Claim Objections
Claims 33 and 43 are objected to on the basis of the following informalities:  Claim 33, which depends on claim 22, recites that the hair treatment composition comprises “gluconolactone,” “trehalose,” and “an organic acid or salt thereof,” and that “the pH of the composition is in the range of from 3 to 6.5.”  However, those four limitations are now recited in claim 22, as recently amended.  Consequently, they are redundant and must be deleted from claim 33.  The foregoing rationale applies equally to claim 43, which depends on claim 40.  Appropriate correction is required.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 33 and 43 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.
Claim 33, which depends on claim 22, recites that the hair treatment composition comprises is sodium sulphate?  Alternatively, does claim 33 require that the hair treatment composition comprises sodium sulphate, in addition to the inorganic salt introduced in claim 22.  This ambiguity renders claim 33 indefinite.  The foregoing rationale applies equally to claim 43, which depends on claim 40.
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-27, 32, 33, 35-37, and 39-45 are rejected under 35 U.S.C. 103 as being unpatentable over Yates (WO 2016/188691 A1) in view of Chikamatsu (JP-06287110-A).
Yates is directed to “the use of hair treatment compositions in the repair of hair damage.”  Page 1, lines 5-6.
Yates discloses the “[u]se of a hair treatment composition comprising a lactone, a disaccharide, an inorganic salt and an organic acid or salt thereof, having a pH in the range of from 3 to 6.5, in the treatment of hair, to repair damage to hair protein, preferably to increase the denaturation temperature of the internal protein of hair.”  (Emphasis added) Abstract; see also page 2, lines 9-12.  
Yates further discloses that “[a] preferred composition for use in the invention is a hair treatment composition comprising a gluconolactone, trehalose, sodium sulphate and an organic acid or salt thereof.”  (Emphasis added) Page 3, lines 4-5.  
Additionally, Yates discloses that “[t]he hair can be virgin hair or damaged hair.”  (Emphasis added) page 3, line 11.  The damage may be caused by “environmental means such as sunlight and exposure to damaging energy sources, for example light such as UV light.”  (Emphasis added) Page 3, lines 14-16.
Yates, in regard to virgin hair, provides as follows (emphasis added):
In the context of this invention, by virgin hair is meant hair that has not been subjected to intensive physical and/or chemical treatment, for example, bleaching, dyeing, perming, heat treatment and strong and/or prolonged exposure to solar radiation; nor displays features characteristic of damaged hair, for example, split ends and/or excessive dryness.  Virgin hair includes hair that has sustained low levels of damage during the natural hair life cycle.  Sources of low level damage likely include but are not necessarily limited to, washing, brushing, combing and natural processes such as limited solar photodegradation for example.
Page 2, lines 22-29.
Thus, Yates contemplates applying the hair treatment composition to virgin hair, which encompasses both (i) hair that has not sustained significant solar (UV light) damage and even (ii)
Although Yates provides that the hair treatment compositions disclosed therein can be applied to virgin hair and can even repair hair damaged by UV light (page 3, lines 14-16), Yates is silent to whether those composition can protect hair from UV light damage.  Consequently, Yates does not satisfy claim 22.  As explained below Chikamatsu compensates for this deficiency.
Chikamatsu published in Japanese.  The examiner obtained an English machine translation using an Internet service provided by the European Patent Office (EPO).  All citations to Chikamatsu refer to that translation, which accompanied a previous Office action (24 March 2021).
Chikamatsu is directed to a hair cosmetic that prevents hair damage and protects hair (abstract).  See also EPO Translation, Description, page 1 at [0001] (“The present invention has a hair protection effect….”).  
Chikamatsu identifies ultraviolet (UV) rays in sunlight as an “environmental” or “external” factor that damages hair.  EPO Translation, Description, page 1 at [0003].  Chikamatsu provides that “since hair does not have the ability to self-repair and regenerate damage, what is important is how to protect damaged hair from the outside and normality,” and “[i]n the case of hair, it is important how to prevent external factors so that it does not become damaged hair.”  (Emphasis added) EPO Translation, Description, page 2 at [0005].  
Chikamatsu teaches that trehalose, when included in a hair cosmetic, has the effect of protecting the hair, itself, thus imparting strength to the hair by preventing damage.  EPO Translation, Description, page 10 at [0048].  Chikamatsu additionally teaches that the hair cosmetic can be in the form of a hair rinse, hair treatment, hair conditioner, or shampoo, among other hair products.  EPO Translation, Description, page 3 at [0012].  
Prior to the time of filing the present application, the foregoing teachings of Chikamatsu would 
Claim 22 additionally recites a “step of increasing the denaturation temperature of virgin hair.”  That phrase (i.e., “increasing the denaturation temperature of virgin hair”) is not — in and of itself — an active (manipulative) step.  Rather, it is an expression of the intended result of applying the hair treatment composition defined in claim 22 to hair before UV light damage.  In this regard, the phrase is analogous to a <whereby> clause that is not afforded patentable weight.  MPEP § 2111.04(I) (a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’”), quoting Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003)).  Even if that phrase were afforded patentable weight, the outcome does not differ significantly, considering (i) the hair compositions disclosed in Yates (the primary reference) are at least substantially identical to the hair compositions defined in the various method claims of the present application and (ii) Yates even teaches that the compositions disclosed therein “increase the denaturation temperature of the internal protein of hair” (abstract).  See also Yates, page 2, lines 19-20 (“In this way, it is possible to increase the denaturation temperature of the protein to higher than that of virgin hair.”) and page 3, line 11 (“The hair can be virgin hair or damaged hair.”).  Because Chikamatsu provides motivation to apply the hair compositions of Yates prior to exposing the hair to UV light, prima facie obviousness has been established because the phrase is tantamount only to a scientific explanation of how the Yates compositions protect hair, which is an inherent function.  MPEP § 2112(I) (“Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”); see also MPEP § 2145(II) (“‘The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.’”), quoting Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Therefore, claims 22, 32, and 33 are prima facie obvious.  
Regarding claims 23 and 24, Yates further discloses that “[t]he composition is preferably applied to the hair multiple times, to give a progressive damage repair.”  (Emphasis added) page 2, line 17.  The fact that Yates discloses multiple applications of the composition to hair supports the examiner’s position that a person having ordinary skill in the art — following a review of Yates and Chikamatsu — would have been motivated to protect hair from multiple exposures to sunlight (which is ubiquitous) and/or other UV light sources by routinely applying the preferred Yates hair composition.  MPEP § 2141.03(I) (“‘A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.’”), quoting KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007) and MPEP § 2144.01 (“[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”), quoting In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  The examiner is mindful that “[Patent] Office personnel may also take into account ‘the inferences and creative steps that a person of ordinary skill in the art would employ.’”  Id., quoting KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  In the alternative, the examiner notes that claim 24 neither (i) introduces a new active (manipulative) step nor (ii) modifies the active step recited in the claim from which it depends, i.e., claim 22.  MPEP § 2111.04(I) (“‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
Regarding claims 25, 26 and 36, Yates discloses as follows: “Preferably, the hair treatment composition is a rinse off hair treatment composition, preferably selected from a shampoo, a conditioner and a mask.  More preferably, the shampoo and the conditioner are used one after the other, and most preferably used repeatedly over several washes or treatments.”  Page 10, lines 6-9.  
Regarding claims 27 and 37, Yates discloses a lactic acid concentration of 0.37 wt%.  Page 25 at Example 2.  
Regarding claim 35, Yates discloses that “[t]he composition is preferably applied to the hair multiple times, to give a progressive damage repair.”  Page 2, line 17.  The examiner notes that “multiple times” is interpreted as two or more times, which is overlapped by Applicant’s range of “2 to 50 times” recited in claim 35.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”), quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 39, Yates discloses a most-preferred pH range of 3 to 5.  Page 29 at lines 16-18.  
Regarding claims 40-43, the examiner recognizes that these new claims do not require virgin hair, in contrast to claim 22 and the claims depending thereon.  Applicant is referred to Example 2 of Yates, which comprises 0.1 wt% gluconolactone, 0.09 wt% trehalose, 0.01 wt% sodium sulphate, and lactic acid.  As stated above, Yates discloses that the hair treatment composition Abstract; see also page 2, lines 9-12.  The rejection of claim 22, supra, addresses the process limitations recited in claim 40.
Regarding claim 44, Applicant is referred above to the rejection of claim 35.
Regarding claim 45, Applicant is referred above to the rejection of claims 25, 26 and 36.  
Response to Applicant’s 1.132 Declaration
From the outset, the examiner acknowledges the significant effort made by Applicant and Applicant’s representative to advance prosecution of this application.  The following remarks are provided in response to the 37 CFR 1.132 Declaration filed 20 December 2021, which was executed by Rongrong Zhou, Ph.D.:
The burden is on Applicant to establish, through evidence, that the results of the claimed invention are superior and unexpected.  MPEP § 716.02(b)(I).  “Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.”  MPEP § 716.02(c)(I).  With these principles in mind, the examiner finds that the Zhou Declaration does not succeed in rebutting the prima facie case of obviousness, as explained below.
The Zhou Declaration is sufficient to establish that Shampoo Composition 1 and Conditioner Composition 2, both of which comprise gluconolactone, trehalose and sodium sulfate, protect virgin hair against UV light damage by increasing the denaturation temperature of the hair.  Pages 5-7.  However, as established in the foregoing §103 rejection, Yates (the primary reference) discloses that a hair treatment composition comprising those same three compounds (i) increases the denaturation temperature of virgin hair and (ii) repairs damage to hair protein See, e.g., page 2, lines 19-20 (“In this way, it is possible to increase the denaturation temperature of the protein to higher than that of virgin hair.”); page 3, line 11 (“The hair can be virgin hair or damaged hair.”); and page 3, lines 14-16 (“The damage may be caused by…environmental means such as sunlight and exposure to damaging energy sources, for example light such as UV light.”).  It is worth noting that the hair treatment composition, as defined in the claims of the present application, is identical to the hair treatment compositions disclosed in Yates.  Furthermore, Chikamatsu (secondary reference) even teaches that trehalose, when included in a hair cosmetic, imparts strength to the hair and protects hair from UV light.  EPO Translation, Description at [0001], [0003], [0005], [0008], and [0048].  
On the basis of the foregoing observations, the examiner concludes that the evidence set forth in the Zhou Declaration fails to outweigh the prima facie case of obviousness.  MPEP § 716.02(c)(II) (“‘Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.’”), quoting In re Gershon, 372 F.2d 535, 538 (CCPA 1967).  Here the results are no more than is expected as taught by the prior art.
In sum, the foregoing §103 rejection is maintained.  
*     *     *
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminalDisclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.  
Claims 22-27, 32, 33, 35-37, and 39-45 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 14-18, 20, and 22-30 of co-pending U.S. Application No. 16/084,533 (as amended on 05 January 2022) in view of Yates (WO 2016/188691 A1).
The conflicting claims (the claims of the ’533 application) differ only marginally in scope from the claims of the present application.  For example, compare conflicting claims 1-3 and 22 to claims 22 and 40 of the present application.  The examiner notes that conflicting claim 22 is directed to virgin hair, like claim 22 of the present application.  All the compositional limitations of the hair treatment composition defined in the present claims are disclosed in the conflicting claims.  The conflicting claims refer generically to damage caused by “environmental means” (see
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Claims 22-27, 32, 33, 35-37, and 39-45 are rejected.  
Claims 33 and 43 are also objected to.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
13 January 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611